internal_revenue_service number release date index number ------------------------ -------------------------- ------------------------ --------------------- ----------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------- telephone number -------------------- refer reply to cc intl plr-125197-06 date date legend legend taxpayer ----------------------------------------------------------------------------------------------- ---------------- -------------------------------- --------------------------------------------- ------------------------------------ ----------------- ---------------- --------------------------- ------- ------- ------- entity a entity b country x ------------ country y ------------ four years two years --------------- date date date year year year r interest -------------- dear ---------------- this replies to your representative’s letter dated date in which your representative requests on behalf of taxpayer an extension of time under sec_301_9100-3 to attach to amended federal_income_tax returns for year sec_2 and the rebuttal documentation required under sec_1_1503-2 with respect to the triggering events occurring on date and date with respect to entity a and entity b plr-125197-06 respectively additional information was submitted on date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer owned r interest in entity a a private limited_company formed under the laws of country x a wholly-owned domestic subsidiary of taxpayer owned the remaining interest entity a is a corporation for country x tax purposes prior to date entity a was characterized as a partnership for u s federal_income_tax purposes thus entity a was considered a hybrid_entity_separate_unit within the meaning of sec_1_1503-2 entity a incurred losses in the four years prior to date and the losses met the definition of dual consolidated losses within the meaning of sec_1 c effective on date an election was filed to treat entity a as an association_taxable_as_a_corporation for u s federal_income_tax purposes this entity classification election made for entity a constituted a triggering event under sec_1 g iii a taxpayer recaptured the entity a losses to the extent that the previously deducted losses exceeded the income entity a reported for the tax periods prior to date inadvertently taxpayer did not attach to its consolidated u s income_tax return for year which included date the rebuttal documentation required under sec_1_1503-2 in addition taxpayer also failed to remit the interest charge due in connection with the recapture with its consolidated tax_return for year an omission that it agrees to correct taxpayer owned r interest in entity b a proprietary limited_liability_company formed under the laws of country y a wholly-owned domestic subsidiary of taxpayer owned the remaining interest entity b is a corporation for country y tax purposes prior to date entity b was characterized as a partnership for u s federal_income_tax purposes thus entity b was considered a hybrid_entity_separate_unit within the meaning of sec_1_1503-2 entity b incurred losses in two years prior to date and the losses met the definition of dual consolidated losses within the meaning of sec_1_1503-2 effective on date an election was filed to treat entity b as an association_taxable_as_a_corporation for u s federal_income_tax purposes this entity classification election made for entity b constituted a triggering event under sec_1 g iii a on its consolidated tax_return for year taxpayer recaptured the previously deducted losses of the two years net of taxable_income for year and year taxpayer however inadvertently failed to attach to the consolidated tax_return for plr-125197-06 year which included date the rebuttal documentation required under sec_1 g vii b in addition taxpayer also failed to remit the interest charge due in connection with the recapture with its consolidated tax_return for year an omission that it agrees to correct form_872 consent to extend the time to assess tax has been executed to extend the time to assess tax for year and year until date taxpayer represents that it filed this application_for relief before the internal_revenue_service discovered the failure_to_file the rebuttal documentation required under sec_1_1503-2 sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the rebuttal documentation required under sec_1_1503-2 is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301 a based on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to attach to amended federal_income_tax returns for year sec_2 and the rebuttal documentation required under sec_1 g vii b with respect to the triggering events occurring on date and date with respect to entity a and entity b respectively the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the rebuttal documents sec_301_9100-1 plr-125197-06 a copy of this ruling letter should be associated with the rebuttal documents this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your first and second listed authorized representatives sincerely associate chief_counsel international by s richard l chewning richard l chewning senior counsel office of associate chief_counsel international enclosure copy for purposes cc
